Exhibit 10.3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Amended and Restated Master Services Agreement

This Amended and Restated Master Services Agreement (together with its
Schedules, this “Agreement”) is made effective from July 15 2014 (the “Effective
Date”) and amends and restates in its entirety that certain Master Services
Agreement effective July 15th, 2014 between Annapurna Therapeutics, SAS
(formerly AAVLife), a French simplified joint stock company (societe par actions
simplifiee) (“Annapurna”), and Cornell University, for and on behalf of its Joan
and Sanford I. Weill Medical College, a New York education corporation
(“Cornell”).  Each of Annapurna and Cornell may be referred to herein as a
“Party” or, collectively, as the “Parties.”

The Parties hereby agree that the following provisions shall govern with respect
to each set of Services (as defined below):

ARTICLE I

Performance of Services

Section 1.01 Services. Cornell shall render services to  Annapurna
(collectively, the “Services”), as set forth in Schedule A through D hereto and
any additional Schedule(s) executed pursuant to this Agreement (collectively,
the “Schedules”). In the event of any conflict between the provisions of a
Schedule and the provisions of this Agreement, the provisions of this Agreement
shall govern, except to the extent expressly set forth in such Schedule.

All Services will be performed in accordance with the terms of this Agreement.
Any change or modification to this Agreement must be made in accordance with
Section 9.07 below.

Cornell shall provide the Services (a) at such times and at such places as
Annapurna may reasonably request; and (b) within the time period specified in
the relevant and mutually agreed to Schedule.

Cornell will designate one of its employees as “Project Leader,” who will be
available for frequent communications with Annapurna regarding the Services.

Section 1.02 Subcontracting. With Annapurna’s prior written consent, Cornell may
subcontract the performance of certain of its obligations under this Agreement
to qualified affiliates or Third Parties (as defined below), provided that:

(a) Except as otherwise permitted under this Agreement, Cornell will not
transfer Annapurna Materials or use any of its affiliates’ or any Third Party’s
facilities or intellectual property in performing the Services, without
Annapurna’s prior written consent,

(b) Cornell notifies Annapurna of the proposed subcontractor and identifies the
specific Services to be performed by the subcontractor,

1

--------------------------------------------------------------------------------

 

(c) the subcontractor performs those Services in a manner consistent with the
terms and conditions of this Agreement, and

(d) Cornell remains liable for the performance of the subcontractor.

ARTICLE II

Representations

Cornell represents and warrants to Annapurna that (a) Cornell is under no
contractual or other obligation or restriction that is inconsistent with
Cornell’s execution or performance of this Agreement. Cornell will not enter
into any agreement, either written or oral, that could conflict with Cornell’s
responsibilities or obligations under this Agreement; (b) Cornell’s employees,
subcontractors and/or consultants providing the Services (“Cornell Personnel”)
have the proper skill, training and experience to provide the Services; (c)
Cornell will be solely responsible for paying Cornell Personnel and providing
any employee benefits that they are owed; (d) each of the Cornell Personnel
performing Services is subject to confidentiality obligations no less stringent
than described in this Agreement; (e) Cornell Personnel are obligated to assign
to Cornell all right, title and interest in and to the Deliverables and Cornell
Materials and the intellectual property rights therein; (f) Cornell will comply
with all laws, regulations and orders applicable to the provision of the
Services; in addition, Cornell will comply with the terms of this Agreement;;
(g) Cornell’s provision of, and Annapurna’s use of, the Services and the
Deliverables (as defined below) in accordance with this Agreement will not, to
the best of Cornell’s knowledge, violate any patent, trade secret or other
proprietary or intellectual property right of any Third Party; and (h) neither
Cornell nor any of the Cornell Personnel performing Services under this
Agreement have been debarred, and to the best of Cornell’s knowledge, are not
under consideration to be debarred, by the United States Food and Drug
Administration (“FDA”) or any other governmental authority from working in or
providing services to any pharmaceutical or biotechnology company under the
Generic Drug Enforcement Act of 1992.

ARTICLE III

Inspections; Records

Section 3.01 Inspections by Annapurna. Annapurna, or a Third Party designated by
Annapurna, during Cornell’s regular hours of business, may request reasonable
access to Cornell’s facility to perform quality assurance inspections at
mutually convenient times, subject to Cornell’s consent, which shall not be
unreasonable withheld. Cornell shall reasonably cooperate with such inspectors
and shall provide copies of all documents reasonably required by them to
properly perform such inspections.

Section 3.02 Inspections by Regulatory Authorities. Cornell shall promptly
notify Annapurna of any inspection of its facility conducted by any regulatory
authority, including the FDA, that is directly related to the Services. Cornell
shall promptly provide copies of all reports, citation, violations, warnings and
notices of deficiency received by Cornell in connection with each such
inspection.

2

--------------------------------------------------------------------------------

 

Section 3.03 Records.

(a) Cornell will maintain all materials, data and documentation obtained or
generated by Cornell in the course of providing the Services, including all
electronic or computerized records and files (collectively, the “Records”), in a
secure area protected from destruction.

(b) Cornell shall retain all Records for a period of five (5) years from the
termination or expiration of this Agreement, or as otherwise required by
applicable law or regulation. Upon written request of Annapurna, all Records
will, at Annapurna’s option, either be delivered to Annapurna or to Annapurna’s
designee, at Annapurna’s expense.

(c) In no event will Cornell dispose of any such Records without first giving
Annapurna sixty (60) days’ prior written notice of its intent to do so. Cornell
may, however, retain copies of any Records as are reasonably necessary for
regulatory or insurance purposes, subject to Cornell’s obligation of
confidentiality.

ARTICLE IV

Compensation

As full consideration for the Services, Annapurna will pay Cornell as set forth
in the applicable Schedule.

ARTICLE V

Proprietary Rights

Section 5.01 Materials. All documentation, information and data, as well as all
biological, chemical or other materials, controlled by Annapurna and furnished
to Cornell in connection with this Agreement and/or the Services (including all
samples and all Annapurna’s Confidential Information), and all reports,
communications, or analyses provide by Annapurna in connection with the Services
(collectively, “Annapurna Materials”), are and shall remain the exclusive
property of Annapurna. Cornell shall keep all Annapurna Materials in its custody
and control, and Cornell shall deliver to Annapurna any Annapurna Materials upon
termination of this Agreement or otherwise upon Annapurna’s request.  All
documentation, information, data and other materials created, controlled or
provided by Cornell in connection with this Agreement  and/or the Services
(including all samples and all Cornell’s Confidential Information), and all
reports, communications, or analyses provided by Cornell in connection with the
Services (collectively, “Cornell Materials”;), are and shall remain the
exclusive property of Cornell, subject to the rights expressly granted to
Annapurna hereunder.. Each of the Annapurna Materials and Cornell Materials are
“Materials”.

Section 5.02 Disclosure. Any Deliverables or Cornell Materials produced in
connection with this Agreement shall be promptly and fully disclosed to
Annapurna in accordance with the terms of this Agreement.

3

--------------------------------------------------------------------------------

 

Section 5.03 Deliverables. With respect to (a) all Cornell Materials and (b) all
information, data, documentation, reports, results and other products of the
Services (collectively, the “Deliverables”):

(a) With respect to Deliverables arising from Services delivered to Annapurna
for research, development or manufacture of Licensed Products as defined in the
relevant license agreement effective December 15, 2015 between Cornell and
Annapurna for each of the following Cornell inventions:

[***]

[***]

[***]

(each a “License Agreement” and together, the “License Agreements”) the terms of
the relevant License Agreement will govern Annapurna’s rights to use such
Deliverables.

(b) With respect to Deliverables arising from Services not directed to research,
developing or manufacturing Licensed Products, subject to the terms and
conditions set forth herein Cornell hereby grants to Annapurna a non-exclusive,
worldwide, perpetual, royalty-free, non-transferable (except in accordance with
Section 9.05), sub-licensable license to use, copy, disclose, modify and
distribute in any manner, all or any part of such Deliverables.  Annapurna will
promptly inform Cornell of such sublicense(s), and provide a copy of each such
sublicense and each amendment made to any sublicense(s) to Cornell. All such
sublicenses issued by Annapurna will protect Cornell’s rights in Deliverables,
and ensure that sub-licensees are subject to obligations to Cornell similar to
obligations described in this Agreement.  Any such sublicense granted herein is
not further sub-licensable.

Section 5.04 Grant-back License to Cornell for Manufacturing Process
Improvements to the Deliverables.  Annapurna hereby grants to Cornell, a
fully-paid and royalty free, non-exclusive, non-transferable and
non-sublicensable, worldwide license to use any inventions or discoveries made
by Annapurna which are manufacturing process improvements pertaining
specifically to the process for manufacture of AAV vectors which are
improvements to or are based upon or incorporate any of the Deliverables
provided hereunder (the “Annapurna Manufacturing Process Improvements”), solely
for Cornell to provide vector manufacturing process services to any for-profit,
non-profit or commercial third party, but not to transfer or sublicense any such
Annapurna Manufacturing Process Improvements to any third party Any sublicense
granted herein is not further sub-licensable.

4

--------------------------------------------------------------------------------

 

ARTICLE VI

Confidential Information

Section 6.01 “Confidential Information” means all information disclosed by one
Party to the other Party, that is treated as confidential and proprietary by the
disclosing Party, including the disclosing Party’s Materials, whether or not
labeled “Confidential”, and any information developed by either Party as a
result of work in connection with this Agreement, including the Records, the
Deliverables and the Materials; provided that “Confidential Information” does
not include information that prior or subsequent to the time of such disclosure:

(a) is known to the receiving Party other than in connection with this Agreement
and is and was not subject to another confidentiality obligation to the
disclosing Party;

(b) is publicly known, or becomes publicly known, under circumstances involving
no breach of this Agreement;

(c) is lawfully and in good faith disclosed to the receiving Party other than in
connection with this Agreement by a Third Party (as defined in Section 9.12 of
this Agreement), who is not subject to a confidentiality obligation to the
disclosing Party;

(d) is independently developed by the receiving Party other than in connection
with this Agreement and without reference to the other Party’s Confidential
Information, as evidenced by its contemporaneous written records; or

(e) is released from confidential status pursuant to a written agreement between
the Parties.

For the purposes of clarity Parties agree that results of Services and
supporting data published by Cornell and Cornell Project Leader are not
Confidential Information.

Section 6.02 Obligations. Both Parties acknowledge that the disclosing Party is
and will remain the sole owner of all of such disclosing Party’s Confidential
Information. During the term of this Agreement and for a period of five (5)
years thereafter, the receiving Party will take all commercially reasonable
precautions to protect the confidentiality of the disclosing Party’s
Confidential Information, and will not disclose or use any such Confidential
Information except, with disclosing Party’s consent.

5

--------------------------------------------------------------------------------

 

Section 6.03 Permitted Disclosure. The Parties may disclose Confidential
Information to their Personnel who need to know such Confidential Information in
order to provide the Services and who are obligated, in writing, to protect the
confidentiality of such Confidential Information under terms no less stringent
than those set forth in this Article VI. If required by law, the receiving Party
may disclose Confidential Information to a governmental authority, provided
that, to the extent possible, reasonable advance notice is given to the
disclosing Party and the receiving Party reasonably cooperates with the
disclosing Party to obtain confidentiality protection of such information.  In
addition, Annapurna may disclose Cornell’s Confidential Information in
exercising its rights under Section 5.03 or 5.04 or to an actual or bona fide
potential acquirer, collaborator, contractor, investor or financing source for
purposes of an acquisition, investment, financing transaction or the research,
development, manufacturing and/or commercialization of products for rare
diseases and conditions, including, without limitation, Friedreich ataxia.

Section 6.04 PHI. Both Parties shall hold all individually identifiable
Protected Health Information (as is defined under the Health Insurance
Portability and Accountability Act of 1996) or comparable information under the
law of any other jurisdiction (collectively, “PHI”) that is obtained pursuant to
this Agreement strictly confidential in accordance with applicable law and
provide all reasonable protections to prevent the unauthorized disclosure of
such PHI.

ARTICLE VII

Indemnification and Insurance

Section 7.01 Indemnification of Annapurna. Cornell agrees to defend, indemnify
and hold harmless Annapurna and its employees, directors, independent
contractors and agents from and against any and all liabilities, obligations,
losses, damages, penalties, claims, costs, expenses and disbursements of any
kind or nature whatsoever (including attorney fees) (collectively “Liabilities”)
in connection with any action, proceeding or claim commenced or threatened by
any Third Party (each, a “Claim”), to the extent arising out of Cornell’s
performance of the Services or material breach by Cornell of this Agreement, in
each case except to the extent such Claim arises from negligence or intentional
misconduct of Annapurna or breach of this Agreement by Annapurna.

As a condition of this indemnification obligation, Annapurna must promptly
notify Cornell of such Claim, must tender to Cornell (and/or its insurer) full
authority to defend or settle such Claim and must reasonably cooperate with the
defense of such Claim. Cornell shall not settle such Claim without Annapurna’s
prior written consent, such consent not to be unreasonably withheld.

Section 7.02 Indemnification of Cornell. Annapurna agrees to defend, indemnify
and hold harmless Cornell and the Cornell Personnel from and against any and all
Liabilities in connection with any Claim to the extent relating to or arising
out of (a) Annapurna’s negligence or willful misconduct in connection with this
Agreement, (b) Annapurna’s breach of this Agreement, or (c) Annapurna’s use or
sale of the Annapurna Materials or the Deliverables, in each case except to the
extent such Claim arises out of or results from a material breach by Cornell of
this Agreement or from the gross negligence or willful misconduct of Cornell or
any of the Cornell Personnel, or to the extent provided in Section 7.01.

6

--------------------------------------------------------------------------------

 

As a condition of such indemnification obligation, Cornell must promptly notify
Annapurna of such Claim, must tender to Annapurna (and/or its insurer) full
authority to defend or settle such Claim and must reasonably cooperate with the
defense of such Claim. Annapurna shall not settle any such Claim without
Cornell’s prior written consent, such consent not to be unreasonably withheld.

ARTICLE VIII

Expiration and Termination

Section 8.01 Term. This Agreement will be in effect starting on the Effective
Date and continuing until the second (2nd) anniversary of the Effective Date, as
may be extended by mutual agreement; provided that this Agreement shall remain
in effect, unless earlier terminated in accordance with Section 8.02, until the
termination, or completion of performance of the Services under any Schedule in
effect as of the date of expiration of this Agreement.

Section 8.02 Termination. Either Party may terminate this Agreement or any
Schedule:

(i) upon thirty (30) days’ prior written notice to the other Party, if such
other Party breaches this Agreement and fails to cure the breach during such
notice period.

Section 8.03 Effects of Termination. Upon termination or expiration of this
Agreement, (a) Cornell will terminate all Services in progress in an orderly
manner as soon as practical and in accordance with a schedule agreed to by the
Parties, (b) Cornell will deliver to Annapurna any Materials and Deliverables,
(c) Annapurna will pay Cornell any monies due and owing Cornell, up to the time
of termination or expiration, for Services actually and properly performed (not
to exceed the amount set forth in the relevant Schedule) and all authorized
expenses actually incurred, (d) receiving Parties will immediately return to the
disclosing Parties all of such disclosing Party’s Confidential Information and
copies thereof provided to the receiving Party under this Agreement (except for
(i) one (1) copy which the receiving Party may retain solely to monitor its
surviving obligations of confidentiality under this Agreement and (ii) to
exercise its rights that survive expiration or termination of this Agreement),
and (e) the provisions of Articles III, V, VI, VII and IX, and this Section 8.03
will survive the expiration or any termination of this Agreement.

ARTICLE IX

Miscellaneous

Section 9.01 Independent Contractor. All Services will be rendered by Cornell as
an independent contractor and this Agreement does not create an
employer-employee relationship between the Parties. Cornell and Cornell
Personnel will have no rights to receive any employee benefits, including health
and accident insurance, sick leave or vacation, which are accorded to Annapurna
employees. Cornell will not in any way represent itself to be an employee,
partner, joint venturer or agent of Annapurna.

Section 9.02 Taxes. Cornell will pay all required taxes on Cornell’s income from
Annapurna under this Agreement. Cornell will provide Annapurna with Cornell’s
taxpayer identification number.

7

--------------------------------------------------------------------------------

 

Section 9.03 Publicity. Except as otherwise stated in this Agreement, neither
Party may use the name of the other Party in any advertising or other form of
publicity, without the written permission of such other Party; it being noted
that the publication of scholarly articles, disclosures required by law, shall
not be considered publicity.

Section 9.04 Notices. All notices delivered pursuant to this Agreement must be
written and sent to the following addresses (or such other address as is
provided in accordance with this Section 9.4) and otherwise in accordance of
this section 9.04:

If to Annapurna:

Annapurna Therapeutics

183 Avenue de Choisy

Paris, France 75013

Attn: Amber Salzman

If to Cornell:

Weill Cornell Medicine

1300 York Avenue, Box 89

New York, New York 10065

Attn: Office of Sponsored Research Administration

With a copy to:

Weill Cornell Medicine

1300 York Avenue,

New York, NY 10065

Attn: Dr. Ronald Crystal

All notices will be effective upon receipt and must be delivered: (a) by
personal delivery, with receipt acknowledged; (b) by facsimile, by electronic
mail in portable document format (.pdf) form, or by any other electronic means
intended to preserve the originals graphic and pictorial appearance of a
document; (c) by prepaid certified or registered mail, return receipt requested;
or (d) by prepaid recognized next business day delivery service.

Section 9.05 Assignment.

(a) This Agreement is a personal services agreement, and the rights and
obligations hereunder may not be assigned or transferred by either Party without
the other Party’s prior written consent, except as, otherwise, set forth in this
Section 9.05.

(b) Annapurna may assign this Agreement without the consent of Cornell, in whole
or in part, to an affiliate, or in connection with a merger, consolidation,
acquisition or sale or transfer of all or substantially all assets to which this
Agreement relates.

(c) Any assignment not in accordance with this Section 9.05 shall be void.

8

--------------------------------------------------------------------------------

 

Section 9.06 Entire Agreement. This Agreement constitutes the entire agreement
of the Parties with regard to its subject matter, and supersedes all previous
written or oral representations, agreements and understandings between Annapurna
and Cornell with respect to its subject matter.

Section 9.07 Amendment. The provisions of this Agreement may be changed only by
a written agreement signed by authorized representatives of both Parties.

Section 9.08 Severability. Each provision in this Agreement is independent and
severable from the others, and no provision will be rendered unenforceable as a
result of any other provision(s) being held to be invalid or unenforceable in
whole or in part. If any provision of this Agreement is determined to be invalid
or unenforceable, that provision shall be appropriately limited and revised to
the extent permitted by applicable law.

Section 9.09 Governing Law. This Agreement will be construed and interpreted and
its performance governed by the laws of the State of New York, without giving
effect to the doctrine of conflict of laws.

Section 9.10 Waiver. No waiver of any term, provision or condition of this
Agreement (whether by conduct or otherwise) in any one or more instances will be
deemed to be or construed as a further or continuing waiver of any such term,
provision or condition of this Agreement.

Section 9.11 Counterparts and Signatures. This Agreement may be executed in one
or more counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf) form, or by any other electronic means intended to
preserve the originals graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signatures, and shall be deemed original signatures by both Parties.

Section 9.12 Construction. In construing this Agreement, unless expressly
specified otherwise, (a) except where the context otherwise requires, use of any
gender includes any other gender, and use of the singular includes the plural
and vice versa; (b) any list or examples following the word “including” shall be
interpreted without limitation to the generality of the preceding words; (c) all
references to “dollars” or “$” herein shall mean U.S. Dollars; (d) “Third Party”
means any person or entity other than a Party or an affiliate of a Party; (e)
headings are only for convenience and the headings do not constitute or form a
part of this Agreement, and should not be used in the construction of this
Agreement; and (f) each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof, and that in interpreting and applying the
terms and provisions of this Agreement, no presumption shall apply against the
Party that originally drafted such terms and provisions.

[Signature Page Follows]

 

 

 

9

--------------------------------------------------------------------------------

 

The Parties to this Agreement hereby indicate their acceptance of the terms of
this Agreement by the signatures set forth below. Each individual signing on
behalf of a corporate entity hereby personally represents and warrants his or
her legal authority to legally bind that entity.

 

Annapurna

 

 

By:

 

 

Name:

 

 

Title:

 

 

Cornell University, for and on behalf of its Joan and Sanford I. Weill Medical
College

 

 

By:

 

 

Name:

Amy A. Lane, MBA

 

Title:

Assistant Director, Office of

Sponsored Research

Administration

 

 

 

SIGNATURE PAGE TO MASTER SERVICES AGREEMENT

--------------------------------------------------------------------------------

 

A [Do not delete - this paragraph generates the automatic page number]

Schedule A

Services and Compensation

This Schedule (“Schedule”) is made effective as of July 15, 2014 (the “Schedule
Effective Date”) between AAVLife, a French simplified joint stock company
(societe par actions simplifee) (“AAVLife”) and Cornell University, for and on
behalf of its Joan and Sanford I. Weill Medical College, a New York education
corporation (“Cornell”), and upon execution will be incorporated into the Master
Services Agreement between AAVLife and Cornell dated July 15, 2014 (the
“Agreement”).

In the event of any conflict between the provisions of this Schedule and the
provisions of the Agreement, the provisions of the Agreement shall govern,
except to the extent expressly set forth in this Schedule. Capitalized terms
defined in the Agreement and not otherwise defined in this Schedule shall have
the meanings ascribed to such capitalized terms in the Agreement.

1. Services; Materials.

Cornell will render to AAVLife the Services set forth below. Any Deliverables
will be provided to AAVLife in a mutually agreeable format.

[***]

2. Cornell Project Leader.

The project leader for the Services set forth above shall be:

 

Name:

Dr. Dolan Sondhi

Title:

Associate Research Professor

Phone:

(212)746-5609

Email:

dos2011@med.cornell.edu

 

3. Compensation.

As full compensation for Services performed pursuant to this Schedule, AAVLife
will pay Cornell in accordance with the budget attached hereto as Annex A and
incorporated herein by reference.

If paying for travel/expenses: AAVLife will reimburse Cornell for all reasonable
travel and other expenses incurred by Cornell in rendering the Services,
provided that such expenses are agreed upon in writing in advance, and are
confirmed by appropriate written expense statements and other supporting
documentation. The total amount paid to Cornell by AAVLife for both compensation
and expenses shall not exceed [***] without AAVLife’s prior written consent.

[Schedule ___]

--------------------------------------------------------------------------------

On the last day of each calendar month, Cornell shall invoice AAVLife for
Services rendered and expenses incurred during the preceding month. All invoices
will be sent to:

AAVLife

183 Avenue de Choisy

Paris, France 75013

Attn: Amber Salzman

and shall reference Schedule A.

AAVLife will remit payment within thirty (30) days of AAVLife’s receipt of
invoice to the following address:

 

Payable To:

 

Weill Medical College of Cornell University

Tax ID #:

 

13-1623978

Address:

 

1305 York Avenue, 13th Floor, New York, NY 10021

Attention:

 

Dr. Dolan Sondhi

Phone:

 

(212) 746-5609

 

4. Completion.

The Parties agree that the estimated time for completion of the Services is
[***] from the Schedule Effective Date.

5. Counterparts and Signatures.

This Schedule may be executed in one or more counterparts, each of which will be
deemed an original, and all of which together will be deemed to be one and the
same instrument. Signatures to this Schedule transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf) form, or by
any other electronic means intended to preserve the originals graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signatures, and shall be
deemed original signatures by both Parties.

*        *        *

[Schedule ___]

--------------------------------------------------------------------------------

The Parties to this Schedule hereby indicate their acceptance of the terms of
this Schedule by the signatures set forth below. Each individual signing on
behalf of a corporate entity hereby personally represents and warrants his or
her legal authority to legally bind that entity.

 

AAVLife

 

 

By:

 

 

Name:

 

 

Title:

 

 

Cornell University, for and on behalf of its Joan and Sаnford I. Weill Medical
College

 

 

By:

 

 

Name:

Michelle A. Lewis, M.S.

 

Title:

Director, Office of Sponsored

Research Administration

 

Read and Acknowledged:

 

 

By:

 

 

Name:

Dr. Dolan Sondhi

 

 

 

[Schedule ___]

--------------------------------------------------------------------------------

 

Annex A

Budget

The following amounts are based on completion of Services covered by this
Schedule within [***] of the Schedule Effective Date; to be invoiced based on
the actual amount of time the relevant individual spends in providing the
Services.

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

B [Do not delete - this paragraph generates the automatic page number]

Schedule B

Services and Compensation

This Schedule (“Schedule B”) is made effective as of Nov 6, 2014 (the “Schedule
B Effective Date”) between AAVLife, a French simplified joint stock company
(societe par actions simplifiее) (“AAVLife”) and Cornell University, for and on
behalf of its Joan and Sanford I. Weill Medical College, a New York education
corporation (“Cornell”), and upon execution will be incorporated into the Master
Services Agreement between AAVLife and Cornell dated July 15. 2014 (the
“Agreement”).

In the event of any conflict between the provisions of this Schedule and the
provisions of the Agreement, the provisions of the Agreement shall govern,
except to the extent expressly set forth in this Schedule. Capitalized terms
defined in the Agreement and not otherwise defined in this Schedule shall have
the meanings ascribed to such capitalized terms in the Agreement.

1. Services; Materials.

Cornell will render to AAVLife the Services set forth below. Any Deliverables
will be provided to AAVLife in a mutually agreeable format.

[***]

2. Cornell Project Leader.

The project leader for the Services set forth above shall be:

 

Name:

Dr. Dolan Sondhi

Title:

Associate Research Professor

Phone:

(212)746-5609

Email:

dos2011@med.еdu

3. Compensation.

AAVLife will pay to Cornell die lump sum of [***] plus [***]  in indirects to
cover services performed by Benjamin Van de Graaf, and AAVLife will pay to
Cornell the lump sum of [***] plus [***] in indirects for [***] services
provided.  Cornell shall invoice AAVLife for Services rendered and expenses.

This would be at a cost of [***] in direct costs with indirect costs being[***]
so therefore total cost would be [***]

If paying for travel/expenses: AAVLife will reimburse Cornell for all reasonable
travel and other expenses incurred by Cornell in rendering the Services,
provided that such expenses are agreed upon in writing in advance, and are
confirmed by appropriate written expense statements and other supporting
documentation.

[Schedule ___]

--------------------------------------------------------------------------------

All invoices will be sent to:

AAVLife

183 Avenue de Choisy

Paris, France 75013

Attn: Amber Salzman

and shall reference Schedule B.

AAVLife will remit payment within thirty (30) days of AAVLife’s receipt of
invoice to the following address:

 

Payable To:

 

Weill Medical College of Cornell University

Tax ID #:

 

13-1623978

Address:

 

1300 York Avenue, Box 164. New York, NY 10065

Attention:

 

Eduardo Betancourt. Department Administrator

Phone:

 

646-962-5561

4. Completion.

The Parties agree that the estimated time for completion of the Services is
[***] from the Schedule Effective Date.

5. Counterparts and Signatures.

This Schedule may be executed in one or more counterparts, each of which will be
deemed an original, and all of which together will be deemed to be one and the
same instrument. Signatures to this Schedule transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf) form, or by
any other electronic means intended to preserve the originals graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signatures, and shall be
deemed original signatures by both Parties.

*      *      *      *      *

[Schedule ___]

--------------------------------------------------------------------------------

The Parties to this Schedule hereby indicate their acceptance of the terms of
this Schedule by the signatures set forth below. Each individual signing on
behalf of a corporate entity hereby personally represents and warrants his or
her legal authority to legally bind that entity.

 

AAVLife

 

 

By:

 

 

Name:

 

 

Title:

 

 

Cornell University, for and on behalf of its Joan and Sаnford I. Weill Medical
College

 

 

By:

 

 

Name:

Michelle A. Lewis, M.S.

 

Title:

Director, Office of Sponsored

Research Administration

 

Read and Acknowledged:

 

 

By:

 

 

Name:

Dr. Dolan Sondhi

 

 

 

[Schedule ___]

--------------------------------------------------------------------------------

 

C [Do not delete - this paragraph generates the automatic page number]

Schedule C

Services and Compensation

This Schedule (“Schedule C”) is made effective as of June 8, 2015 (the “Schedule
C Effective Date”) between AAVLife, a French simplified joint stock company
(societe par actions simplifiee) (“AAVLife”) and Cornell University, for and on
behalf of its Joan and Sanford I. Weill Medical College, a New York education
corporation (“Cornell”), and upon execution will be incorporated into the Master
Services Agreement between AAVLife and Cornell dated July 15, 2014 (the
“Agreement”).

In the event of any conflict between the provisions of this Schedule and the
provisions of the Agreement, the provisions of the Agreement shall govern,
except to the extent expressly set forth in this Schedule. Capitalized terms
defined in the Agreement and not otherwise defined in this Schedule shall have
the meanings ascribed to such capitalized terms in the Agreement.

1. Services; Materials.

Cornell will render to AAVLife the Services set forth below. Any Deliverables
will be provided to AAVLife in a mutually agreeable format.

[***]

Direct costs: [***] and indirect costs [***]: [***] come to a total of [***]

2. Cornell Project Leader.

The project leader for the Services set forth above shall be:

 

Name:

Dr. Dolan Sondhi

Title:

Associate Research Professor

Phone:

(212)746-5609

Email:

dos2011@med.cornell.edu

3. Compensation.

AAVLife will pay to Cornell the amount of [***] for these Services. On the last
day of each calendar month, Cornell shall invoice AAVLife for Services rendered
and expenses incurred during the preceding month.

If paying for travel/expenses: AAVLife will reimburse Cornell for all reasonable
travel and other expenses incurred by Cornell in rendering the Services,
provided that such expenses are agreed upon in writing in advance, and are
confirmed by appropriate written expense statements and other supporting
documentation.

[Schedule ___]

--------------------------------------------------------------------------------

All invoices will be sent to:

AAVLife

183 Avenue de Choisy

Paris, France 75013

Attn: Amber Salzman

and shall reference Schedule A.

AAVLife will remit payment within thirty (30) days of AAVLife’s receipt of
invoice to the following address:

 

Payable To:

 

Weill Medical College of Cornell University

Tax ID #:

 

13-1623978

Address:

 

1305 York Avenue, 13th Floor, New York, NY 10021

Attention:

 

Dr. Dolan Sondhi

Phone:

 

(212) 746-5609

4. Completion.

The Parties agree that the estimated time for completion of the Services is
[***] from the Schedule Effective Date.

5. Counterparts and Signatures.

This Schedule may be executed in one or more counterparts, each of which will be
deemed an original, and all of which together will be deemed to be one and the
same instrument. Signatures to this Schedule transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf) form, or by
any other electronic means intended to preserve the originals graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signatures, and shall be
deemed original signatures by both Parties.

*      *      *

[Schedule ___]

--------------------------------------------------------------------------------

The Parties to this Schedule hereby indicate their acceptance of the terms of
this Schedule by the signatures set forth below. Each individual signing on
behalf of a corporate entity hereby personally represents and warrants his or
her legal authority to legally bind that entity.

 

AAVLife

 

 

By:

 

 

Name:

Amber Salzman, PhD

 

Title:

CEO

 

Cornell University, for and on behalf of its Joan and Sаnford I. Weill Medical
College

 

 

By:

 

 

Name:

Amy A. Lane, MBA

 

Title:

Assistant Director, Office of

Sponsored Research

Administration

 

Read and Acknowledged:

 

 

By:

 

 

Name:

Dr. Dolan Sondhi

 

 

 

[Schedule ___]

--------------------------------------------------------------------------------

 

D [Do not delete - this paragraph generates the automatic page number]

Schedule D

WorkPlan for the Services, Deliverables, Budget and Compensation

This Schedule (“Schedule D”) is made effective as of December 1, 2015 (the
“Schedule D Effective Date”) between Annapurna Therapeutics, SAS, a French
simplified joint stock company (societe par actions simplifiee) (“Annapurna”)
and Cornell University, for and on behalf of its Joan and Sanford I. Weill
Medical College, a New York education corporation (“Cornell”), and upon
execution will be incorporated into the Amended and Restated Master Services
Agreement between Annapurna and Cornell effective from July 15, 2014 (the
“Agreement”). The WorkPlan under this Schedule D shall cover a term of [***]
(the “Term”). In the event of any conflict between the provisions of this
Schedule and the provisions of the Agreement, the provisions of this Schedule
shall govern. Capitalized terms defined in the Agreement and not otherwise
defined in this Schedule shall have the meanings ascribed to such capitalized
terms in the Agreement.

1. Services under the WorkPlan; Deliverables; and Budget.

This Schedule D shall be understood to describe the scope to apply for [***] of
the WorkPlan hereunder, with the general parameters for each [***] (other than
[***]) to be agreed upon no later than 60 days prior to [***] of this Schedule
D. Annapurna shall not under this Agreement be obligated to pay any rates or
costs for any Services to be conducted or Deliverables to be provided by Cornell
at rates or costs that are not materially consistent with those charged by
comparable university research institutions similarly situated. The WorkPlan and
Budget shall set forth a detailed and full description of all of the work and
services to be included within the Services to be provided hereunder. The
Parties shall meet at least once per calendar quarter (or more frequently if
requested in writing by Annapurna from time to time), to review and update each
WorkPlan and the Budget to reflect the desired scope of work and services
requested by Annapurna to be provided by Cornell (each, a “Quarterly WorkPlan
Review”). For clarity, Annapurna shall not have any obligation to pay for any
Services or Deliverables unless such Services or Deliverables were agreed in
advance by the Parties in writing as documented as a result of the most recent
Quarterly Workplan Review, as reflected in the latest updated WorkPlan and
Budget. The failure by the parties to agree on a WorkPlan for any calendar
quarter shall not ever give rise to any right of termination by Annapurna. If no
agreement can be reached on the WorkPlan as the result of any Quarterly WorkPlan
Review, then Annapurna will work in good faith with Cornell to define Services
that are in the best interest of Annapurna’s business and within Cornell’s
ability to deliver. Services will relate to gene therapy with adeno-associated
virus vectors.

Cornell will render to Annapurna the Services set forth pursuant to the WorkPlan
for [***] as described below and in accordance with the Budget as described in
“Annex A” which is attached hereto and is hereby incorporated by reference and
only shall be amended by the parties in good faith discussions from time to
time. The WorkPlan for [***] shall be as follows, and any Deliverables will be
provided to Annapurna in a mutually agreeable format.

[***]

Schedule D-1

--------------------------------------------------------------------------------

2. Cornell Project Leader/Changes to Project Leader or Types of Services.  

The Project Leader for the Services and Deliverables under this WorkPlan as set
forth above shall be Dr. Ronald G. Crystal. In the event that Dr. Crystal is no
longer able to serve as the Cornell Project Leader for the Services under the
WorkPlan, Annapurna shall have the right to terminate the Agreement upon thirty
(30) days written notice to Cornell. Further, Annapurna shall have the right to
terminate the Agreement upon thirty (30) days written notice to Cornell if
Cornell is otherwise unable to continue to provide the types of services as
outlined in the WorkPlan for [***] in a similar or comparable fashion for [***],
or if Cornell or the Cornell Project Leader has failed to cure a material breach
in accordance with Section 8.02 of the Agreement.

3. Compensation.

 

(i)

For [***] and any subsequent [***], unless Annapurna raises financing after the
Effective Date as set forth in subparts (ii) or (iii) below, Annapurna will pay
to Cornell, in accordance with the details of the Budget as set forth in “Annex
A”, the total aggregate amount of [***] as fully-inclusive for [***], such total
(i) to be fully-inclusive of all direct and indirect costs of all types (such
indirect costs at a rate not to exceed [***]), (ii) to be paid upon the delivery
of the Deliverables in quarterly installments, (iii) to include all costs for
[***], and (iv) to be fully inclusive for all of the Services as set forth
herein for [***] and for the delivery of the resulting Deliverables and for the
rights granted to Annapurna under the Agreement for the use of all the
Deliverables.

 

(ii)

In the event that Annapurna and its affiliates raise, in total, an additional
[***] in financing after the Effective Date of this Schedule D, through
investors or Annapurna or one of its affiliates engages in a business
transaction such as a merger with or acquisition by a third party wherein the
surviving entity in the merger or the parent company or affiliate in the
acquisition has at least [***], Annapurna will pay to Cornell, in accordance
with the details of the Budget as set forth in “Annex A”, the total aggregate
amount of [***] as fully-inclusive for [***] and each of the following [***],
such total (i) to be fully-inclusive of all direct and indirect costs of all
types (such indirect costs at a rate not to exceed [***]) , (ii) to be paid upon
the delivery of the Deliverables in quarterly installments, (iii) to include all
costs for [***], and (iv) to be fully inclusive for all of the Services as set
forth herein for [***] and as agreed to for each of the following [***] and for
the delivery of the resulting Deliverables and for the rights granted to
Annapurna under the Agreement for the use of all the Deliverables.

 

(iii)

In the event that Annapurna and its affiliates raise, in total, an additional
[***] in financing after the Effective Date of this Schedule D, through
investors or Annapurna or one of its affiliates engages in or a business
transaction such as a merger with or acquisition by a third party wherein the
surviving entity in the merger or the parent company or affiliate in the
acquisition has at least [***], Annapurna will pay to Cornell, in accordance
with the details of the Budget as set

 

--------------------------------------------------------------------------------

 

forth in “Annex A”, the total aggregate amount of [***] as fully-inclusive for
[***] and each of the following [***], such total (i) to be fully-inclusive of
all direct and indirect costs of all types (such indirect costs at a rate not to
exceed [***]) , (ii) to be paid upon the delivery of the Deliverables in
quarterly installments, (iii) to include all costs for [***], and (iv) to be
fully inclusive for all of the Services as set forth herein for [***] and as
agreed to for each of the following [***] and for the delivery of the resulting
Deliverables and for the rights granted to Annapurna under the Agreement for the
use of all the Deliverables. 

For clarity, the amounts to be paid by Annapurna under the Budget as shown in
subparts (i), (ii) and (iii) above are not to be taken as cumulative, and
instead, only the highest amount that is applicable will apply. In each [***] of
the Term prior to the consummation of the financings referred to above,
Annapurna will be required to pay not less than the minimum amount required
above. Upon consummation of the financing, Annapurna will be required to pay not
less than [***] per [***] plus any shortfall from prior [***] so that at the end
of the Term Annapurna shall have paid [***].

For example, for [***], if the total of [***] in additional revenue has been
raised after the Effective Date during [***] as described in subpart (iii)
above, [***] total shall be spent on the following:

[***]

Invoices should be generated quarterly in the amounts specified under the
Budget, based on the updated WorkPlan resulting from the most recent Quarterly
WorkPlan Review, provided that the WorkPlan is being conducted diligently and in
good faith to provide the Deliverables as set forth therein.

On the last day of each calendar quarter, Cornell shall invoice Annapurna for
Services rendered and expenses incurred during the preceding quarter, as
described in the Agreement and of this Schedule D.

Notwithstanding any provision or interpretation of the Agreement or of this
Schedule D to the contrary, in the event that either (i) Cornell is not charging
in any material respect competitive market-based prices for each element of the
Deliverables or Services under the WorkPlan (as updated by the Quarterly
WorkPlan Review), or (ii) Cornell has failed to provide any of the Deliverables
or Services in accordance with the requisite timing stated for any Deliverables
or Services under the WorkPlan (as updated by the Quarterly WorkPlan Review), or
(iii) is not providing Deliverables or Services of the requisite quality,
quantity or technical specifications as is set forth in the WorkPlan for the
Deliverables or Services (as updated by the Quarterly WorkPlan Review), then, in
either case of (i), (ii) or (iii), Annapurna shall have no obligation to make
any payments on account of any such specific Deliverables or Services that
materially fail to meet any of such parameters Under all circumstances Annapurna
shall be obligated to discuss in good faith with Cornell details of such
problems to facilitate resolution.

 

--------------------------------------------------------------------------------

If paying for travel/expenses: Annapurna will reimburse Cornell for all
reasonable travel and other expenses incurred by Cornell in rendering the
Services, provided that such expenses are agreed upon in writing in advance
(with such consent not to be unreasonably withheld) , and are confirmed by
appropriate written expense statements and other supporting documentation.

All invoices will be sent to:

Annapurna Therapeutics, SAS

183 Avenue de Choisy

Paris, France 75013

Attn: Amber Salzman

and shall reference Schedule D.

Annapurna will remit payment within thirty (30) days of Annapurna’s receipt of
invoice to the following address:

 

Payable To:

 

Weill Medical College of Cornell University

Tax ID #:

 

_13-1623978_

Address:

 

1305 York Avenue, 13th Floor, New York, NY 10021

Attention:

 

Dr. Ronald G. Crystal

Phone:

 

(646) 962-4363

4. Completion.

The Parties agree that the estimated time for completion of [***] under the
WorkPlan for the performance of the Services is [***] from the Schedule
Effective Date, which, subject to the terms and conditions of this Schedule D
and of the Agreement, shall run for a term [***] for a total of [***] as
described under the terms and conditions herein.

5. Counterparts and Signatures.

This Schedule may be executed in one or more counterparts, each of which will be
deemed an original, and all of which together will be deemed to be one and the
same instrument. Signatures to this Schedule transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf) form, or by
any other electronic means intended to preserve the originals graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signatures, and shall be
deemed original signatures by both Parties.

*     *     *

 

--------------------------------------------------------------------------------

The Parties to this Schedule hereby indicate their acceptance of the terms of
this Schedule by the signatures set forth below. Each individual signing on
behalf of a corporate entity hereby personally represents and warrants his or
her legal authority to legally bind that entity.

 

Annapurna Therapeutics, SAS

 

 

By:

 

 

Name:

Amber Salzman, PhD

 

Title:

CEO

 

Cornell University, for and on behalf of its Joan and Sаnford I. Weill Medical
College

 

 

By:

 

 

Name:

Amy A. Lane, MBA

 

Title:

Assistant Director, Office of

Sponsored Research

Administration

 

Read and Acknowledged:

 

 

By:

 

 

Name:

Dr. Ronald G. Crystal

 

 

 

 

--------------------------------------------------------------------------------

 

[***] THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE U.S. SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

 

 

 

 

--------------------------------------------------------------------------------

 

[***] THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE U.S. SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

 

 